UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
TIMOTHY SKRYNNIKOV,                 )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Civil Action No. 11-0609 (PLF)
                                    )
FEDERAL NATIONAL MORTGAGE           )
ASSOCIATION,                        )
                                    )
      Defendant.                    )
____________________________________)


                             MEMORANDUM OPINION AND ORDER

               The matter before the Court is a joint motion to withdraw jury trial. See Joint

Motion to Withdraw Jury Trial and to Issue Briefing Order on Remaining Issues (“Mot.”)

[Dkt. 100]. Shortly before trial, plaintiff Timothy Skrynnikov, with the consent of defendant

Federal National Mortgage Association (“Fannie Mae”), voluntarily dismissed his retaliation

claim under the False Claims Act. See Stipulation of Partial Dismissal at 1[Dkt 97]. As a result,

Skrynnikov’s interference claim under the federal Family Medical Leave Act (“FMLA”) and the

District of Columbia Family Medical Leave Act (“DCFMLA”) is the only claim remaining in the

case. The parties agree that a jury trial is no longer necessary and that “the issues remaining for

resolution are largely matters of law without the need for fact-finding.” Mot. at 1. They propose

filing renewed motions for summary judgment in lieu of a trial and suggest that any few disputed

facts that may possibly need to be addressed can be determined at “a bench trial limited to such

disputed facts.” Id. at 3.
               Although the parties disagree on the need for further briefing regarding liquidated

damages at this time, the Court will also require further briefing on the issue of liquidated

damages and the impact of the Housing and Economic Recovery Act of 2008 (“HERA”) on

Fannie Mae as the defendant in this case. The parties’ briefing should address the following

issues: (1) whether the exemplary or liquidated damages provisions in the FMLA and the

DCFMLA are punitive or remedial in nature, and (2) assuming the damages provisions are

punitive, whether HERA bars liquidated damages against Fannie Mae in this case. The parties

need not brief the question of the quantum of Skrynnikov’s lost wages at this time.

               Accordingly, it is hereby

               ORDERED that the Joint Motion to Withdraw Jury Trial [Dkt. 100] is

GRANTED; it is

               FURTHER ORDERED that the jury trial scheduled to begin on May 9, 2017, is

CANCELLED; it is

               FURTHER ORDERED that plaintiff shall file a motion for summary judgment on

or before May 17, 2017; it is

               FURTHER ORDERED that defendant shall file a combined cross-motion and

opposition to plaintiff’s motion for summary judgment on or before May 26, 2017; it is

               FURTHER ORDERED that plaintiff shall file a combined opposition to

defendant’s motion for summary judgment and reply on or before June 2, 2017; it is

               FURTHER ORDERED that defendant shall file its reply to its motion for

summary judgment by June 9, 2017; it is

               FURTHER ORDERED that defendant shall file a separate motion to preclude

exemplary or liquidated damages on or before May 17, 2017, it is




                                                 2
              FURTHER ORDERED that plaintiff shall file a response, if any, to defendant’s

motion to preclude exemplary or liquidated damages on or before May 26, 2017; and it is

              FURTHER ORDERED that defendant shall file a reply, if any, to its motion to

preclude exemplary or liquidated damages on or before June 2, 2017.

              SO ORDERED.




                                                          _______/s/_________________
                                                          PAUL L. FRIEDMAN
                                                          United States District Judge
DATE: May 8, 2017




                                              3